Citation Nr: 0635122	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disabilities of the 
heart.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had service in the United States Merchant Marines 
from January 1943 to July 1947.  The veteran also 
simultaneously served in the Army Transportation Corp from 
March 1944 to June 1945. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  In 
October 2006, the veteran's motion to advance his appeal on 
the Board's docket was granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss was not present in service or for 
many years thereafter, and is not otherwise attributable to 
service.

3.  Tinnitus was not present in service or for many years 
thereafter, and is not otherwise attributable to service.

4.  Disabilities of the heart were not present in service or 
for many years thereafter, and are not otherwise attributable 
to service.

5.  Hypertension was not present in service or for many years 
thereafter, and is not otherwise attributable to service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

3.  Disabilities of the heart were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a letter dated in August 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of service-connection claims was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claims are for entitlement to service connection 
and he was given specific notice with respect to the elements 
of basic service-connection claims and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the August 2004 letter was 
issued before the June 2005 rating decision which denied the 
benefits sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The record indicates that RO made attempts to 
locate additional service medical records not in the 
veteran's claims file.  The veteran's claims file includes a 
March 2005 document detailing the efforts to obtain these 
records.  After consideration of the RO's attempts to locate 
additional records, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
; 38 C.F.R. § 3.303(a).  When considering whether to grant 
service connection for a disability, VA shall consider all 
information and lay and medical evidence of record in a case.  
See 38 C.F.R. § 3.303(a).  Service connection is established 
by showing that the veteran sustained a service injury or 
disease, that he developed a chronic disability and that the 
service injury or disease proximately resulted in the 
disability.  See, e.g., Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is caused by a service-connected condition.  See 38 C.F.R. § 
3.310.  In addition, service connection may be granted on a 
presumptive basis for certain chronic diseases, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Analysis

The veteran asserted that he currently has hearing loss and 
tinnitus due to noise exposure experienced during the 
Normandy Invasion of World War II.  The veteran has submitted 
letters regarding his exposure to the noise from the 
explosions and artillery fire.  The veteran further asserted 
that the stress from experiencing and participating in the 
Normandy Invasion led to disabilities of the heart and 
hypertension.  The record includes evidence that the veteran 
received multiple medals and awards for his service, 
including the victory medal and the merchant marine combat 
bar.

Service-connection-Hearing Loss and Tinnitus

The record contains physical examination reports from when 
the veteran was a merchant marine cadet.  The veteran 
underwent these examinations in May, August and December 
1942, and the veteran's hearing was evaluated as 15/15 using 
the whisper test.  There is no evidence that the veteran 
underwent audiological testing during service which showed 
auditory thresholds.

The record contains a summary of a physical examination the 
veteran underwent in January 1985; this is the earliest 
medical document of record indicating that the veteran had 
hearing loss.  The veteran underwent a VA audiological/ear 
disease examination in May 2005.  The examiner noted the 
veteran's service, including the veteran's involvement in the 
Normandy Invasion.  The examiner included in his report that 
the veteran was involved in the building of power plants 
after service, noting that the veteran spent most of his time 
doing office work.  The veteran noted a 20 to 25 year history 
of bilateral progressive hearing loss and a 10 to 15 year 
history of occasional, bilateral tinnitus.  Audiometric 
testing conducted at this time showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
55
60
65
LEFT
15
25
50
65
70

The veteran's speech recognition scores using the Maryland 
CNC Test were 92 percent for the right ear and 92 percent for 
the left ear.  

The examiner diagnosed bilateral high frequency sensorineural 
hearing loss, but noted that there was no "acoustic notch" 
present in either ear.  The examiner also diagnosed recurrent 
tinnitus.  The examiner opined that the most likely etiology 
for the veteran bilateral hearing loss and tinnitus was age 
related factors.  The examiner opined that it was less likely 
than not that the veteran's hearing loss and tinnitus were 
related to military acoustic trauma or noise exposure.

The Board notes that service connection for impaired hearing 
is subject to 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater or when 
speech recognition scores using the Maryland CNC test scores 
are less than 94 percent.  Therefore, the veteran does have a 
current hearing loss disability for VA purposes.

The Board finds, however, that the veteran does not have 
bilateral hearing loss or tinnitus attributable to service.  
There is no evidence of record that the veteran had hearing 
loss or tinnitus until many years after service.  As noted, 
the examiner found that the veteran's hearing loss and 
tinnitus were less likely than not related to service, and 
instead were related to the veteran's age.

The Board notes the veteran's assertion that the acoustic 
trauma he experienced during the Normandy Invasion somehow is 
etiologically related to his current hearing and tinnitus 
disabilities.  Although the Board acknowledges that the 
veteran was exposed to high levels of noise during combat, 
there still must be evidence that links that exposure to the 
veteran's current hearing loss and tinnitus disabilities.  
See 38 U.S.C.A. § 1154(b); Kessel v. West, 13 Vet. App. 9 
(1999).  In this case, the medical evidence does not indicate 
that this noise led to the veteran's current hearing and 
tinnitus disabilities.  Further,  the Board notes that the 
veteran's contentions alone do not constitute competent 
medical opinions as he is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board, therefore, relies on the examiner's opinion in 
concluding that the veteran's hearing loss and tinnitus are 
not related to service.  As clear and convincing evidence is 
against these claims, the benefits sought on appeal must be 
denied. 

Service-connection-Disabilities of the Heart and 
Hypertension

As noted, the veteran's alleged that the conditions he 
experienced during the Normandy Invasion has led to multiple 
disabilities of the heart and hypertension.  The record 
includes reports from medical examinations the veteran 
underwent before his dates of service.  The physicals the 
veteran underwent in May 1942 and October 1942 indicated that 
the veteran had cardiac instability and a pulmonary systolic 
murmur.  Although the veteran asserted that he experienced 
symptoms of a heart condition during service, there is no 
evidence that the veteran was diagnosed with any heart 
disabilities or hypertension during service or sought 
treatment for any heart disabilities or hypertension.  

The record indicates that the veteran was diagnosed has 
having high blood pressure in January 1985.  In September 
2000, the veteran received a permanent pacemaker.  The 
veteran underwent a VA heart examination in May 2005.  The 
examiner reviewed the veteran's claims file.  The veteran 
underwent a chest x-ray, electrocardiogram and a series of 
laboratory tests.  The examiner noted that the veteran 
received his pacemaker due to having had several syncopal 
attacks, and sick sinus syndrome.  The examiner also 
diagnosed the veteran as having intermittent superventricular 
cardiac arrhythmia, atrial fibrillation and controlled 
hypertension.  The examiner then opined that there was no 
relationship between the veteran's active duty health or 
medical conditions and any of the disabilities that the 
examiner diagnosed.

The evidence of record, therefore, indicates that the veteran 
had some heart condition before service, but there is no 
medical evidence indicating that the veteran incurred a heart 
disability or hypertension during service.  In addition, 
there is no evidence that the veteran sought treatment for a 
heart disability or hypertension until many years after 
service.  Although the Board accepts the veteran's statements 
that the veteran experienced traumatic events during combat, 
the record does not contain medical evidence that links these 
experiences to the veteran's current disabilities of the 
heart and hypertension.  See 38 U.S.C.A. § 1154(b).  Further, 
the Board notes that the veteran was denied service 
connection for post-traumatic stress disorder by the June 
2005 rating decision, and has not appealed this decision; 
therefore, the veteran's claims cannot be granted as 
disabilities caused by post-traumatic stress disorder.  See 
38 C.F.R. § 3.310.

The Board finds that the veteran does not have disabilities 
of the heart or hypertension attributable to service.  In 
coming to this finding, the Board relies on the May 2005 VA 
examination in which the examiner found no basis for finding 
a link between the veteran's service and a heart condition or 
hypertension.  Although the veteran contended that he 
incurred heart disabilities and hypertension during service, 
the veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation; therefore, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In reaching its decision, the Board acknowledges the 
contributions made by the veteran on behalf of his country 
during the Second World War. Nevertheless, for the above 
reasons, the Board finds the evidence to be clear and 
convincing and thus there is no basis for an allowance of 
these claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.






Service connection for disabilities of the heart is denied.

Service connection for hypertension is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


